DETAILED ACTION
	This is the first office action in response to U.S. application 16/993,325. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “propulsion module” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraphs 84-90 describe the “propulsion module as a unit including wheels and a force driving motor. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 20140214205).
Regarding claim 1, Kwon teaches a mobile robot (robotic cleaner 100) comprising: 
a body (main body 111); 
a propulsion module configured to move the body ([0055] “The traveling unit 121 includes a pair of wheels 121a provided in the facing side edges of the main body 111 to move the robot cleaner 100 forward and backward or rotate the robot cleaner 100, first motors 121b which are wheel motors for supplying a driving force to the respective wheels 121a”); 
an ultrasound sensor module configured to detect (a) an obstacle ([0064] “ultrasonic sensor 130 for acquiring information about an object located in an area to be cleaned”) and (b) a boundary of a cleaning area ([0050] discusses the sensor of the robot cleaner detecting obstacles where the obstacles include walls where walls are interpreted to be a boundary of a cleaning area); and 
a controller configured to control the propulsion module based on the obstacle and the boundary detected by the ultrasonic sensor module ([0117]), 
wherein the ultrasound sensor module includes, 
an ultrasonic sensor unit configured to (i) emit a sound wave, (ii) receive a reflected sound wave, and (iii) output a sound wave signal based on the received reflected sound wave ([0106] “The ultrasonic sensor 130 generates ultrasonic waves, receives reflection waves from the outside, and detects and outputs a voltage which is an electrical signal that varies according to vibration of oscillation waves and vibration of reflection waves”), 
an obstacle detector configured to analyze the sound wave signal output from the ultrasonic sensor unit to detect the obstacle ([0073] discusses using the ultrasonic sensor to avoid objects where [0109] discusses the waveform analyzer receiving the electronic signal from the ultrasonic sensor where [0113]-[0117] discuss analyzing the waveform from the ultrasonic sensor to determine information about a floor surface including whether there is a detected object), and 
a boundary detector configured to analyze the sound wave signal output from the ultrasonic unit to determine the boundary of the cleaning area (([0073] discusses using the ultrasonic sensor to avoid objects where [0109] discusses the waveform analyzer receiving the electronic signal from the ultrasonic sensor where [0113]-[0117] discuss analyzing the waveform from the ultrasonic sensor to determine information about a floor surface including whether there is a detected object where based on [0050] obstacles include walls where walls are interpreted to be a boundary of a cleaning area).

Regarding claim 8, Kwon teaches wherein the ultrasonic sensor module further includes a receiving amplifier configured to amplify the sound wave signal output from the ultrasonic sensor unit ([0133] “While ultrasonic waves oscillate and are received, the robot cleaner 100 detects a voltage signal according to the oscillation and reception of the ultrasonic waves (403), amplifies the detected voltage signal to a predetermined magnitude”).

Regarding claim 9, Kwon teaches wherein the obstacle detector is configured to extract an obstacle signal from the sound wave signal by removing a noise signal from the sound wave signal, and analyze the extracted obstacle signal to detect the obstacle ([0073] discusses using the ultrasonic sensor to avoid objects where [0133]-[0145] describe the system amplifying a detected signal from the ultrasonic sensor, applying a filter to the signal which is interpreted as removing noise signal to extract an obstacle signal, and analyzing the signal to determine a waveform and comparing the waveform to known qualities to detect the object).

Regarding claim 10, Kwon teaches wherein the obstacle detector includes an obstacle extraction filter configured to extract the obstacle signal from the sound wave signal ([0133] “While ultrasonic waves oscillate and are received, the robot cleaner 100 detects a voltage signal according to the oscillation and reception of the ultrasonic waves (403), amplifies the detected voltage signal to a predetermined magnitude, and then performs filtering for blocking noise corresponding to a low frequency band and passing only a high frequency band” where the filtered signal is interpreted as the extracted signal).

Regarding claim 11, Kwon teaches wherein the obstacle extraction filter includes a band cutoff filter ([0133] “performs filtering for blocking noise corresponding to a low frequency band and passing only a high frequency band.”).

Regarding claim 12, Kwon teaches a mobile robot (robotic cleaner 100) comprising: 
a body (main body 111); 
a propulsion module configured to move the body on a cleaning area ([0055] “The traveling unit 121 includes a pair of wheels 121a provided in the facing side edges of the main body 111 to move the robot cleaner 100 forward and backward or rotate the robot cleaner 100, first motors 121b which are wheel motors for supplying a driving force to the respective wheels 121a”);  
an ultrasound sensor module configured to detect a boundary of the cleaning area ([0064] “ultrasonic sensor 130 for acquiring information about an object located in an area to be cleaned” where [0050] discusses the sensor detecting obstacles where the obstacles include walls where walls are interpreted to be a boundary of a cleaning area), and 
a controller configured to control the propulsion module based on the detected boundary ([0117]),
wherein the ultrasound sensor module includes, 
an ultrasonic sensor unit configured to (i) emit a sound wave, (ii) receive a reflected sound wave from a target, and (iii) output a sound wave signal ([0106] “The ultrasonic sensor 130 generates ultrasonic waves, receives reflection waves from the outside, and detects and outputs a voltage which is an electrical signal that varies according to vibration of oscillation waves and vibration of reflection waves”), and 
a boundary detector configured to analyze the sound wave signal output from the ultrasonic unit to determine the boundary of the cleaning area ([0109] discusses the waveform analyzer receiving the electronic signal from the ultrasonic sensor where [0113]-[0117] discuss analyzing the waveform from the ultrasonic sensor to determine information about a floor surface including whether there is a detected object where based on [0050] obstacles include walls where walls are interpreted to be a boundary of a cleaning area).

Regarding claim 19, Kwon teaches wherein the ultrasonic sensor module further includes a receiving amplifier configured to amplify the sound wave signal output from the ultrasonic sensor unit ([0133] “While ultrasonic waves oscillate and are received, the robot cleaner 100 detects a voltage signal according to the oscillation and reception of the ultrasonic waves (403), amplifies the detected voltage signal to a predetermined magnitude”).

Regarding claim 20, Kwon teaches a method of controlling a mobile robot (Fig. 7), comprising: 
emitting a sound wave (([0106] “The ultrasonic sensor 130 generates ultrasonic waves”); 
receiving a reflected sound wave, wherein the reflected sound wave is the emitted sound wave reflected from a target ([0106] “The ultrasonic sensor…receives reflection waves from the outside” where [0073] discusses using the ultrasonic sensor to avoid objects); 
generating a sound wave signal based on the received reflected sound wave ([0106] “The ultrasonic sensor 130…detects and outputs a voltage which is an electrical signal that varies according to vibration of oscillation waves and vibration of reflection waves”); 
extracting a noise signal from the sound wave signal ([0133]-[0145] describe the system amplifying a detected signal from the ultrasonic sensor, applying a filter to the signal which is interpreted as removing noise signal to extract a noise signal) and 
analyzing the noise signal to determine a boundary of a cleaning area ([0133]-[0145] describe analyzing the signal to determine a waveform and comparing the waveform to known qualities to detect the object).

Allowable Subject Matter
Claims 2-7 and 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art above discloses a system where a robotic cleaner uses an ultrasonic sensor to detect objects within an area of the robot by emitting and receiving ultrasonic waves and analyzing the waves to determine information on the object. 
Prior art was also found that teaches a robotic lawn mower that uses an ultrasonic sensor to detect objects and a separate boundary sensor that detects a boundary wire (Pjevach US 20210116911, Borinato US 20150366129, Letsky US 20140180478); a robotic lawn mower that determines the boundary by detecting electromagnetic waves from a boundary wire (Liljedahl US 20200345190, Sandin US 20080039974); a robot that uses an ultrasonic sensor to detect obstacles and boundaries (Gagne US 20200064857, Meyer US 10366585, US 20180255704); a robotic lawn mower that broadcasts an ultrasonic wave to boundary stands (Ouyang US 20160366818) 
However, no prior art was found that teaches extracting, from the sound wave signal, a noise signal of an electromagnetic wave generated by a boundary wire defining the cleaning area, and analyze the noise signal to determine the boundary of the cleaning area of claims 2 and 13. Claims 3-7 and 14-18 are potentially allowable due to their dependency on claims 2 and 13 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303) 297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664             


/Nicholas Kiswanto/           Primary Examiner, Art Unit 3664